Case 19-13417-BFK   Doc 43-12 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 11 Page 1 of 7
Case 19-13417-BFK   Doc 43-12 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 11 Page 2 of 7
Case 19-13417-BFK   Doc 43-12 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 11 Page 3 of 7
Case 19-13417-BFK   Doc 43-12 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 11 Page 4 of 7
Case 19-13417-BFK   Doc 43-12 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 11 Page 5 of 7
Case 19-13417-BFK   Doc 43-12 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 11 Page 6 of 7
Case 19-13417-BFK   Doc 43-12 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 11 Page 7 of 7
